DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Sep. 2, 2022, the applicants have elected species I (formula 5 on page 63) for further prosecution.
3. Claims 1-20 are pending in the application.
4. The elected species (formula 5) is allowable over the prior art. Therefore, search has been extended to additional species of compounds of formula (1) where variables R11, R13, R15, Ar1 and Ar2 represent phenyl groups, variables X1 and X2 represent halogen and variable L1 represents formula L-1.

Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6. Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/585,306 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one skilled in the art to measure target substance in biological sample using instant compounds of formula (1) where variables R11, R13, R15, Ar1 and Ar2 represent phenyl groups, variables X1 and X2 represent halogen and variable L1 represents formula L-1 with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7. Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/999,138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one skilled in the art to measure target substance in biological sample using instant compounds of formula (1) where variables R11, R13, R15, Ar1 and Ar2 represent phenyl groups, variables X1 and X2 represent halogen and variable L1 represents formula L-1 with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

                              IMPROPER      MARKUSH     GROUP
8. Claims 1-20 are rejected under doctrine of Improper Markush Grouping since the compounds of formula (1) lack a common core. In compounds of formula (1), the values of variables R11, R13, R15, Ar1, Ar2, X1, X2 and L1 is critical for the common core of these compounds.
Allowable Subject Matter
9. The following is a statement of reasons for the indication of allowable subject matter:  The instant kit to measure target substance in biological sample using compounds of formula (1) where variables R11, R13, R15, Ar1, Ar2 represent phenyl groups, variables X1 and X2 represent halogen and variable L1 represents formula L-1, is allowable over the prior art since it is neither disclosed nor obvious over the prior art. In the art, Watanabe (WO 2018/038137 A1, cited on applicant’s form 1449) discloses compounds F45-F48 (see page 18) which do anticipate the instant compounds of formula (1) but differs from the instant claims since this reference does not teach the instant kit or method of measuring target substance in biological sample using these compounds. Moreover, this reference does not constitute a prior art reference since it was published (March 1, 2018) much later than the effective filing date (March 30, 2017) of the instant application.

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625